Macombek, J.:
At the close of the plaintiff’s evidence, the court dismissed the complaint, and ordered the exceptions to be heard at the General Term in the first instance. The ground of such dismissal is not stated.
When this ease was before the court on a previous appeal, the decision was put upon the ground that the claim made by the plaintiff had been paid and satisfied, through certain judicial proceedings in the State of Illinois. No evidence having been given of such matters, however, at the last trial, the question previously decided does not arise.
Much of the argument of counsel is devoted to the contention that the Supreme Court of the United States, under its own rules of practice, and under the statutes, did not have jurisdiction to award the costs for which the action is brought. But, in my judgment, we have not the power to question the propriety or the terms of the judgment, if there be a judgment, where jurisdiction of the subject and person has been acquired, and judgment rendered in a *623foreign court. A court of this State, unless fraud in procuring the judgment is shown, can neither inquire into the facts proved nor into the law applied to those facts by which such court was governed. Hence, if there be a judgment of the Supreme Court of the United States or of a court of a sister State before us, we are bound to give judgment for the plaintiff thereon, because, as the case is made up, there appears to be no claim made by the defendant of payment, or of want of jurisdiction of his person or of the subject matter, or that the supposed judgment was procured by fraud. The real question in the case, however, is whether there is a judgment of the Supreme Court of the United States, which has been recovered by the plaintiff against the defendant.
The only document that was put in evidence consists of the usual mandate of the Supreme Court of the United States which follows its decision upon writs of error. . It is in the name of the president of the United States, and is attested by the chief justice of the Supreme Court, and is addressed to the judge of the district court of the United States for the northern district of" Mississippi. It recites that lately, in the latter court, there was a cause pending between John R. Francis, plaintiff, and the Germania Fire Insurance Company, defendant, wherein the verdict of the jury and the judgment of the district court entered in said cause, on the 21st day of June, A. D. 1869, was in favor of that plaintiff in the sum of $2,930.58, besides costs, and which cause was removed to the Supreme Court of the United States by a writ of error. It then declares that at the December Term of the Supreme Court in the year 1870, that cause came on to be heard and was considered, and that such judgment of the District Court was reversed, with costs, and that such costs were $241.10. It then orders that the cause be remanded to the District Court, with directions to transmit it to the Circuit Court of Monroe county in that State, for further proceedings in conformity to law and justice, and in conformity to the opinion and judgment of the Supreme Court.
There is annexed to this paper a certificate of the clerk of the Supreme Court of the United States to the effect that the paper is a true copy of the mandate issued in the case of the Germania Fire Insurance Company against Francis, No. 82, December Term, 1870.
*624Such is the only paper upon which the plaintiff seeks to maintain an action against the defendant. It is not, in my judgment, sufficient to support a recovery. It is only upon proof of a judgment record that an action can be maintained to enforce the judgments of the courts of foreign States. There must be evidence of a judicial record showing upon its face jurisdiction of the person of the defendant and of the subject-matter. Here we have simply a mandate, so-called, from the Supreme Court of the United States, which, so far as appeal’s, is of itself not a matter of record, which directs an inferior federal court in the State whose judgment had been transferred by writ of error to the Supreme Court, to take further action in the cause. Instead of obeying this mandate, the plaintiff brings it to the State of New York, and undertakes by an action at law to enforce it as a judgment. It lacks every essential element of a judgment. There is no process or pleading, no proof of service of process, no appearance by the defendant, and there is no judgment; it is simply an order, which, in connection with other judicial proceedings, might form the basis of a judgment. There is a total failure of proof. In the case of Forsyth v. Uamipbell (15 Hun, 235) it was held that, to prove the existence of a judgment, upon which an execution was issued, it was not sufficient to produce in court a certified copy of an order for judgment made by the County Court, directing a reversal of a judgment of a justice of the peace with costs. In that action, on the trial, the plaintiff put in-evidence a certificate under the hand and seal of the clerk of the county, annexed to a paper which was in the usual form of an order for judgment. In respect to the title of the court, names of parties and amount of the judgment, it corresponded with the allegations of the complaint. It recited the fact that an appeal had been brought on for argument, and was argued before the court, and it adjudged and ordered that the judgment of the Justice’s Court, from which the appeal was taken, be reversed, and that the appellant recover twenty-seven dollars and twenty-six cents for his costs and disbursements, and that he have judgment against the defendant for that sum. It was signed hy the deputy clerk. The certificate signed by the clerk was to the effect that he had compared the annexed copy'of a judgment, with the original entered in his office, and that it was a transcript therefrom, and of *625the whole of said original, in this particular differing entirely from the case now under consideration. Yet, even this paper, the court says, was not a judgment-roll or a judgment, hut was merely a certified copy of an order for a judgment. (See, also, Townsend v. Wesson, 4 Duer, 342; Archer v. Furniss, 4 Redf., 88 ; Burnell v. Weld, 76 N Y, 103 ; Howard v. Smith, 33 Sup. Ct. [1 J. & S.] 124, S. C, 35 id., 131; Sheriff v. Smith, 47 How. Pr., 470; Baker v Kingsland, 10 Paige, 366; Lansing v. Russell, 3 Barb. Ch., 325)
The plaintiff has failed to produce any evidence that he has a judgment of the Supreme Court of the United States or of any court in the State of Mississippi, and, consequently, its complaint was properly dismissed.
Judgment is ordered for the defendant on the nonsuit, with costs.
Daniels, J., concurred.